                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,     )        Cr. No. 17-00710 SOM
                              )
         Plaintiff,           )        ORDER DENYING DEFENDANT’S
                              )        MOTION FOR NEW TRIAL
          vs.
                              )
MATTHEW BERCKMANN,            )
                              )
         Defendant.           )
_____________________________ )


           ORDER DENYING DEFENDANT’S MOTION FOR NEW TRIAL

I.          INTRODUCTION.

            Before this court is Defendant Matthew Berckmann’s

Second Amended Motion For New Trial (“Amended Motion”).       See ECF

No. 206.    Following a jury trial, Berckmann was convicted of two

counts of having intentionally assaulted his wife, Jessie

Fenton.    Berckmann now argues that his trial attorneys provided

ineffective assistance by failing to call Fenton as a witness,

that a juror engaged in misconduct by failing to disclose having

provided counseling on domestic violence issues, and that the

court erred at trial in admitting evidence under Federal Rule of

Evidence 404(b).    None of the grounds warrants a new trial, and

the court denies Berckmann’s motion.

II.         BACKGROUND.

            On October 18, 2017, Berckmann was arrested in

Haleakala National Park, following an altercation with Fenton in

one of the park’s campgrounds.    On December 14, 2017, Berckmann
was charged with “intentionally assaulting Jessie Fenton with a

dangerous weapon, namely a knife, with intent to do bodily harm

to Jessie Fenton,” in violation of 18 U.S.C. § 113(a)(3) (“Count

1”); and with “intentionally assaulting Jessie Fenton, his

spouse, by strangling her, or attempting to do so,” in violation

of 18 U.S.C. § 113(a)(8) (“Count 2”).   ECF No. 4.

          On April 18, 2018, a jury found Berckmann guilty of

both counts.   See ECF No. 146.   Berckmann’s trial attorneys then

moved to withdraw because Berckmann had indicated that he

planned to raise ineffective assistance of counsel arguments.

See ECF No. 151, PageID #s 1380-81.   The court granted the trial

attorneys’ motion to withdraw, and new counsel was appointed for

Berckmann on May 18, 2018.   See ECF No. 155, PageID #s 1387-88.

          In an unsworn statement filed on May 21, 2018, Fenton

says that she “was not pushed to the ground, strangeled [sic],

threatened with a knife, or harmed in anyway [sic] by my husband

Matthew Berckmann.”   ECF No. 156, PageID # 1389.    The statement

further asserts that she was willing and able to testify at

Berckmann’s trial, that there was false evidence presented at

trial, that there was exculpatory evidence not presented at

trial, and that the trial attorneys were ineffective.    See id.

          On May 22, 2018, Berckmann’s new counsel filed a

Motion For New Trial (“Original Motion”), which argued that

trial counsel had been ineffective by failing to call Fenton as

                                  2
a witness at trial.   See ECF No. 158, PageID #s 1398-99.    On

July 18, 2018, Berckmann filed a reply to the Original Motion

that raised new arguments, including that a juror may have

engaged in misconduct.    See ECF No. 188, PageID #s 2588-89.

           The court held a hearing on the motion on August 6,

2018, at which Berckmann added the argument that the court had

improperly admitted Rule 404(b) evidence.    The hearing was

continued after Berckmann indicated that he wanted to call

Fenton as a witness, but could not locate her.      See ECF No. 197.

The court later granted Berckmann leave to amend his motion so

that the arguments about the juror and the Rule 404(b) evidence

could be properly briefed, and on August 14, 2018, he filed the

present Amended Motion.    See ECF Nos. 200, 206.

           At a continued hearing on September 10, 2018, this

court heard testimony by Sharron Rancourt, one of Berckmann’s

trial attorneys.   See ECF No. 215.   Fenton was in the

courthouse, and at times Berckmann seemed to want to call her to

testify, but Berckmann ultimately opted not to call Fenton as a

witness.   The court later allowed optional briefing on the Rule

404(b) issue, and the parties filed supplemental briefs on that

issue on October 9, 2018.    ECF Nos. 217, 218, 219.

III.       STANDARD UNDER RULE 33.

           Rule 33(a) of the Federal Rules of Criminal Procedure

provides: “Upon the defendant’s motion, the court may vacate any

                                  3
judgment and grant a new trial if the interest of justice so

requires.    If the case was tried without a jury, the court may

take additional testimony and enter a new judgment.”    The burden

of establishing that a new trial is warranted rests with the

moving party.    See United States v. Endicott, 869 F.2d 452, 454

(9th Cir. 1989).    A motion for new trial “is directed to the

discretion of the judge” and should be granted “only in

exceptional cases in which the evidence preponderates heavily

against the verdict.”    United States v. Pimentel, 654 F.2d 538,

545 (9th Cir. 1981) (citation omitted); accord United States v.

Mack, 362 F.3d 597, 600 (9th Cir. 2004) (reviewing the denial of

a motion for new trial under Rule 33(a) under an abuse of

discretion standard).    A district court’s power to grant a

motion for new trial is much broader than its power to grant a

motion for judgment of acquittal, United States v. Alston, 974

F.2d 1206, 1211 (9th Cir. 1992); a new trial may be granted when

the “interest of justice so requires.”    Fed. R. Crim. P. 33(a).

            Rule 33(b) provides time limits for filing a motion

for new trial:

            (1) Newly Discovered Evidence. Any motion for a new
            trial grounded on newly discovered evidence must be
            filed within 3 years after the verdict or finding of
            guilty. If an appeal is pending, the court may not
            grant a motion for a new trial until the appellate
            court remands the case.

            (2) Other Grounds. Any motion for a new trial
            grounded on any reason other than newly discovered

                                  4
            evidence must be filed within 14 days after the
            verdict or finding of guilty.

The court may consider an untimely motion for new trial if “the

failure to file it on time was the result of excusable neglect.”

Fed. R. Crim. P. 33 Advisory Committee Notes on 2005 Amendments;

Fed. R. Crim. P. 45(b)(1)(B); see also Eberhart v. United

States, 546 U.S. 12, 19 (2005) (holding that the time limits in

Rule 33 are not jurisdictional).

IV.         ANALYSIS.

            Berckmann is seeking a new trial based on three

grounds: (1) ineffective assistance of counsel, (2) juror

misconduct, and (3) improper admission of Rule 404(b) evidence

at trial.    See ECF No. 206-1, PageID #s 2724-39.   His motion for

a new trial is denied.

            A.   Berckmann’s Ineffective Assistance of Counsel
                 Argument Fails.

                 1.     This Court Finds Excusable Neglect in the
                        Failure to Raise the Ineffective Assistance
                        of Argument Earlier.

            As noted earlier in this order, a motion for new trial

based on any ground other than newly discovered evidence must be

filed within 14 days of a verdict, absent excusable neglect.

See Fed. R. Crim. P. 33(b); Fed. R. Crim. P. 45(b)(1)(B); Fed.

R. Crim. P. 33 Advisory Committee Notes on 2005 Amendments.

Berckmann’s verdict was returned on April 18, 2018, and his

Original Motion, which raised the ineffective assistance of

                                    5
counsel argument, was not filed until May 22, 2018.    See ECF

Nos. 146, 158.   Ineffective assistance of counsel is not

considered “newly discovered evidence.”   See United States v.

Allen, 153 F.3d 1037, 1045 (9th Cir. 1998) (“We have rejected

the use of a Rule 33 motion for new trial based on ‘newly

discovered evidence’ involving the ineffective assistance of

counsel.” (quoting United States v. Pirro, 104 F.3d 297, 299

(9th Cir. 1997))).   Thus, the argument that his trial attorneys

were ineffective in failing to call Fenton as a witness is

untimely raised unless this court finds excusable neglect.

           In determining whether there was excusable neglect,

this court considers the following factors: “(1) the danger of

prejudice to the other party, (2) the length of delay and its

potential impact on judicial proceedings, (3) the reason for the

delay, including whether it was within the reasonable control of

the movant, and (4) whether the moving party’s conduct was in

good faith.”   Pincay v. Andrews, 389 F.3d 853, 855 (9th Cir.

2004) (citing Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd.

P’ship, 507 U.S. 380, 395 (1993)).

           The Pioneer factors support a finding of excusable

neglect.   The motion, filed about a month after the jury

returned its verdict, was only about two weeks late.    The

Government has not argued that it has suffered or will suffer

any prejudice as a result of the delay, and the court’s

                                 6
consideration of the motion does not adversely affect any

judicial proceedings.

          Notably, the delay in filing the motion appears to

relate to “a breakdown in communication” between Berckmann and

his trial attorneys.    See ECF No. 151-1, PageID # 1382.

Berckmann asked his trial attorneys to withdraw on May 9, 2018,

by which time the 14-day deadline had passed.    Whether, before

that deadline, he had asked his trial attorneys to move for a

new trial based on ineffective assistance of counsel is unclear.

But Berckmann cannot be expected to have convinced his trial

attorneys to file a motion for new trial arguing their own

ineffective assistance.    See United States v. Jensen, No. CR-08-

054-JLQ, 2010 WL 3809988, at *7 (E.D. Wash. Sept. 27, 2010)

(considering an untimely motion for new trial because “[t]he

court could not expect [the defendant] inexperienced in the law

and with a high school education, to attempt to or be able to

convince appointed trial counsel to file a motion raising his

own ineffectiveness within the 14–day time period of Rule 33”).

          New counsel filed the Original Motion promptly--only

two business days after being appointed and one day after the

filing of Fenton’s statement.    Under these circumstances, this

court deems the delay in raising the ineffective assistance of

counsel argument excusable.



                                  7
                2.   The Trial Attorneys’ Decision Not to Call
                     Fenton as a Witness Does Not Constitute
                     Ineffective Assistance of Counsel.

          The court now turns to the merits of Berckmann’s

ineffective assistance of counsel argument.    Ineffective

assistance of counsel claims are generally raised in

postjudgment habeas corpus proceedings, but this court exercises

its discretion to consider Berckmann’s claim because the record

is sufficient to do so.    See United States v. Steele, 733 F.3d

894, 897 (9th Cir. 2013) (“[W]hen a claim of ineffective

assistance of counsel is first raised in the district court

prior to the judgment of conviction, the district court may, and

at times should, consider the claim at that point in the

proceeding.” (quoting United States v. Brown, 623 F.3d 104, 113

(2d Cir. 2010))).

          The standard for ineffective assistance of counsel

“requires a showing of both deficient performance by counsel and

consequent prejudice.”    Ellis v. Harrison, 891 F.3d 1160, 1164

(9th Cir. 2018) (citing Strickland v. Washington, 466 U.S. 668,

687 (1984)).   To establish deficient performance, a claimant

must show that “counsel’s representation fell below an objective

standard of reasonableness.”    Strickland, 466 U.S. at 688.

Prejudice exists when “there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the

proceeding would have been different.”    Id. at 694.   “Failure to

                                  8
make the required showing of either deficient performance or

sufficient prejudice defeats the ineffectiveness claim.”    Id. at

700.

          Berckmann argues that his trial attorneys provided

ineffective assistance by failing to call Fenton as a witness at

trial, although he admits that he “understood the reasons that

[his trial attorneys] did not want to call [Fenton].”    ECF No.

206-1, PageID # 2735.   The Government’s opposition attaches

affidavits from Berckmann’s trial attorneys stating that they

decided not to call Fenton for several reasons, including to

prevent the introduction of testimony by the Government’s

domestic violence expert and to prevent the introduction of

Berckmann’s alleged prior bad acts involving Fenton.    See ECF

Nos. 211-1, 211-2, 211-3.   The Government had sworn statements

from Fenton regarding a separate, earlier incident, in which

Fenton “acknowledged she had been abused and strangled by

Berckmann.”   ECF No. 211-1, PageID # 2792.   His trial attorneys

understandably wanted to keep such statements from the jury.

They also had concerns regarding Fenton’s credibility given her

“entirely unpredictable” behavior and her tendency to provide

“inconsistent . . . and sometimes illogical” responses regarding

prior bad evidence.   ECF No. 211-2, PageID #s 2831-32; see also

ECF No. 211-1, PageID #s 2793-94.



                                 9
          Given the trial attorneys’ investigation into Fenton’s

purported testimony and their valid concerns that such testimony

might hurt Berckmann’s defense, the decision not to call Fenton

as a witness comported with objective standards of

reasonableness.   See Hill v. Tilton, 384 F. App’x 639, 641 (9th

Cir. 2010) (holding that defense counsel had not been deficient

in failing to call a witness when “[t]rial counsel was aware of

Bridge’s purported testimony and, after investigation, he

determined that it might negatively impact Hill’s defense”);

Rutherford v. United States, 242 F. App’x 427 (9th Cir. 2007)

(noting that counsel had not been deficient in failing to call a

witness because “[f]ully informed, defense counsel . . . had

concerns about how [the potential witness] would stand up to

cross examination”); see also Strickland, 466 U.S. at 690

(“[S]trategic choices made after thorough investigation of law

and facts relevant to plausible options are virtually

unchallengeable.”).

          The parties dispute whether Berckmann agreed with the

decision not to call Fenton.   Berckmann concedes that he

discussed the decision with his trial attorneys and that he

understood their reasoning, but asserts that he never consented

to not calling Fenton.   See ECF No. 206-1, PageID # 2735.   His

trial attorneys assert that they explained their decision and

obtained Berckmann’s agreement on several occasions.    See ECF

                                10
No. 211, PageID # 2784.    Trial counsel submitted to cross-

examination on the present motion, while Berckmann did not.

This court therefore finds trial counsel more credible than

Berckmann.

            Even assuming Berckmann never consented, the decision

not to call Fenton does not constitute deficient performance

when Fenton’s testimony raised several potential issues relevant

to Berckmann’s defense.    Such tactical decisions are given

“great deference.”    Dows v. Wood, 211 F.3d 480, 487 (9th Cir.

2000).     Moreover, Berckmann does not dispute or mitigate any of

his trial attorneys’ stated concerns. 1   As a result, he has not

overcome the “strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance

[and] that, under the circumstances, the challenged action

‘might be considered sound trial strategy.’”    Strickland, 466

U.S. at 689 (quoting Michel v. Louisiana, 350 U.S. 91, 101

(1955)).

            Nor does Berckmann argue that the failure to call

Fenton actually prejudiced him.    At most, the motion asserts

that “Ms. Fenton’s profession of her husband’s innocence is [a]

crucial element of a defense to the charges in this case.”      ECF


1
  Notably, Berckmann’s current counsel decided not to have Fenton
testify at the hearing on this motion, lending credence to his
trial attorneys’ concerns regarding Fenton’s credibility as a
witness.
                                  11
No. 206-1, PageID # 2737.    Berckmann does not attack the

sufficiency of the evidence presented at trial, which included

two witnesses who testified extensively that they saw Berckmann

push Fenton to the ground, threaten her with a knife, and hold

his arm against her throat.    ECF No. 162, PageID #s 1696-1711,

1774-84.    Fenton might have testified to Berckmann’s innocence,

but Berckmann has not addressed the potential prior bad act

evidence or credibility issues raised by his trial attorneys

that could have hurt his defense.     Thus, he has not demonstrated

a “reasonable probability” that “the result of the proceeding

would have been different.”    Strickland, 466 U.S. at 694.

            Berckmann does not show that his trial attorneys

provided ineffective assistance by not calling Fenton as a

witness.    The court denies the motion for new trial on that

ground.

            B.   Berckmann’s Juror Misconduct Argument Fails.

                 1.   The Juror Misconduct Argument is Timely.

            Berckmann argues that, during voir dire, a juror

failed to disclose prior counseling experience at his church

relating to domestic violence issues.    See ECF No. 206-1, PageID

# 2734.    Berckmann raised this argument for the first time on

July 18, 2018, in his reply to his Original Motion, and then

included the argument in his Amended Motion filed on August 14,

2018.   A motion for a new trial based on “newly discovered

                                 12
evidence” must be filed within 3 years after the verdict or

finding of guilty.   Fed. R. Crim. P. 33(b)(1).   Berckmann argues

that the juror misconduct issue is “newly discovered evidence”

and that the argument is therefore timely.   See ECF No. 206-1,

PageID # 2724.

          Evidence is newly discovered if it was discovered

after the completion of trial--i.e., after the verdict is

announced.   See United States v. McKinney, 952 F.2d 333, 335-36

(9th Cir. 1991) (holding that a juror’s potential bias

discovered after jury deliberations but before the verdict was

not “newly discovered evidence” within the meaning of Rule 33).

          The Amended Motion states that on July 18, 2018, after

being alerted to the juror issue by Berckmann, Berckmann’s

current counsel contacted his trial attorneys to get more

information on the juror.   See ECF No. 206-1, PageID # 2738.     In

an email that day, trial counsel stated that the juror’s prior

counseling experience was discovered after the trial, when

Berckmann’s trial attorneys spoke to some of the jurors.    See

id. at 2737-38.   Because there is no indication that Berckmann

knew of the issue during trial, the juror misconduct argument is

timely.




                                13
               2.   Berckmann Identifies No Juror Misconduct
                    Justifying a New Trial.

          To prevail on a Rule 33 motion for new trial based on

newly discovered evidence, a defendant must satisfy a five-part

test:

          (1) the evidence is newly discovered; (2)
          the defendant was diligent in seeking the
          evidence; (3) the evidence is material to
          the issues at trial; (4) the evidence is not
          (a) cumulative or (b) merely impeaching; and
          (5) the evidence indicates the defendant
          would probably be acquitted in a new trial.

United States v. Hinkson, 585 F.3d 1247, 1264 (9th Cir.

2009) (en banc) (citing United States v. Harrington, 410 F.3d

598, 601 (9th Cir. 2005)).   The latter three factors are

somewhat duplicative.   See, e.g., United States v. Krasny, 607

F.2d 840, 845 n.3 (9th Cir. 1979) (noting that the requirement

“that the newly discovered evidence be material and that it

probably would produce an acquittal on retrial, are really two

means of measuring the same thing” (emphases in original)).

          Further, in order to obtain a new trial based on a

juror’s voir dire responses, “a party must first demonstrate

that a juror failed to answer honestly a material question on

voir dire, and then further show that a correct response would

have provided a valid basis for a challenge for cause.”

McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 556




                                14
(1984); see also Sanders v. Lamarque, 357 F.3d 943, 949 (9th

Cir. 2004).

           Berckmann fails to meet these standards.    He does not

explain how the juror’s prior counseling experience was material

to the issues at trial or how it indicates that Berckmann would

probably be acquitted if retried.     He includes a long string of

citations related to jury bias, but fails to provide any

argument applying those cases to the matters raised here.     See

ECF No. 206-1, PageID #s 2738-39.

           Moreover, he does not identify any voir dire question

that the juror failed to answer honestly.     Berckmann’s juror

misconduct argument focuses on trial counsel’s email of July 18,

2018.   Berckmann states only that “it is unknown from [trial

counsel’s] email as to the identi[t]y of the juror in question

and thus whether that juror honestly answered the questions put

to him or her during voir dire.”      ECF No. 206-1, PageID # 2738.

           Berckmann misreads trial counsel’s July 18 email, 2

which states:

           In further investigation about this juror,
           we learned he was only a volunteer at his
           church with no specific training on domestic
           violence. And after we examined the jury
           voir dire questions, it was clear no
           specific question was asked that would have
           solicited him to disclose this information.

2
  A copy of trial counsel’s email of July 18, 2018, is not
attached to Berckmann’s Amended Motion, but it is quoted in the
motion itself. See ECF No. 206-1, PageID # 2738.
                                 15
          Also, in talking with him the issue wasn’t
          really important to the jury as they decided
          Berckmann’s guilt based upon their belief
          that the 2 eyewitnesses were totally
          credible[,] so there was no issue to be
          raised for a new trial.

See ECF No. 206-1, PageID # 2738 (alterations in original).

Thus, Berckmann’s trial attorneys appear to have identified and

interviewed the juror, reviewed the voir dire questions, and

determined that the juror’s prior counseling experience was not

a basis for a new trial.   The court’s own review of the voir

dire questions did not reveal any question that would have

prompted disclosure of any church counseling experience.    See

ECF No. 161 (trial transcript of jury selection and voir dire).

          While asserting that “[a] hearing on this matter

should be held to adequately address and understand the issue,”

Berckmann was always free to conduct his own investigation of

the juror and review the voir dire questions.    ECF No. 206-1,

PageID # 2738.   Apparently, he chose not to do an investigation,

as he gives no indication that he sought the juror’s name from

Berckmann’s trial counsel. 3   Without any evidence that the juror

answered voir dire questions incorrectly, made

3
  In his reply, Berckmann argues that “the Government has failed
to provide the identity of the juror in question described by
[trial counsel] or point this court to any portion of the record
to clarify this issue.” ECF No. 212, PageID # 2841. The
Government was under no obligation to do so. Berckmann, not the
Government, has the burden of establishing that a new trial is
warranted. See Endicott, 869 F.2d at 454.
                                 16
misrepresentations during voir dire, or otherwise exhibited

bias, the court cannot say that the juror engaged in misconduct.

See Sanders, 357 F.3d at 949 (finding no evidence of implied

juror bias when juror “truthfully answer[ed] the direct

questions posed to her”).

          Thus, Berckmann is not entitled to a new trial based

on the juror’s past counseling experience.

          C.    Berckmann’s Rule 404(b) Argument is Untimely And,
                Even if Timely, Does Not Justify a New Trial.

          Federal Rule of Evidence 404(b) provides that

“[e]vidence of a crime, wrong, or other act is not admissible to

prove a person’s character in order to show that on a particular

occasion the person acted in accordance with the character.”

Fed. R. Evid. 404(b)(1).    However, such evidence “may be

admissible for another purpose, such as proving motive,

opportunity, intent, preparation, plan, knowledge, identity,

absence of mistake, or lack of accident.”      Fed. R. Evid.

404(b)(2).   “To be admissible under Rule 404(b), evidence of

prior acts and crimes must: (i) prove a material element of the

crime currently charged; (ii) show similarity between the past

and charged conduct; (iii) be based on sufficient evidence; and

(iv) not be too remote in time.”      United States v. Hinton, 31

F.3d 817, 822 (9th Cir. 1994).




                                 17
          Berckmann’s final argument for a new trial is that the

court improperly admitted Rule 404(b) evidence at trial.    See

ECF No. 206-1, PageID #s 2724-34.    Berckmann specifically takes

issue with the testimony of two witnesses: (1) August Ornellas,

a lifeguard who witnessed an altercation between Berckmann and

Fenton in Waikiki in December 2017, in which Berckmann allegedly

“picked [Fenton] up by the neck, took her and flew her back into

the benches,” and (2) John Bonilla, an officer who witnessed an

altercation between Berckmann and Fenton in New Jersey in

October 2016, in which Berckmann is alleged to have repeatedly

punched Fenton while yelling “I’m going to fuckin’ kill you, you

fuckin’ bitch.”   See id. at 2728-32; ECF No. 163, PageID # 2030;

ECF No. 164, PageID # 2113.   Berckmann was arrested following

both incidents.   See ECF No. 163, PageID #s 2033-34; ECF No.

164, PageID # 2117.

          The court extensively considered these Rule 404(b)

issues at trial and allowed the evidence with a limiting jury

instruction, 4 determining that the prior acts were relevant to a

material element in issue--i.e., Berkmann’s alleged intent to

cause Fenton harm and/or to attempt to strangle her--and were

sufficiently similar and close in time to the charged conduct

4
  The court instructed the jury that it could consider Ornellas’s
testimony and Bonilla’s testimony only “for the limited purposes
of deciding whether the defendant had the state of mind,
knowledge, or intent to commit the crimes charged in the
indictment.” ECF No. 163, PageID # 2025; ECF No. 164 # 2109.
                                18
involving a physical assault of the same alleged victim.     See

ECF No. 123 (minutes of oral order denying Defendant’s motion to

preclude 404(b) evidence); ECF No. 136 (trial minutes of court’s

overruling of Defendant’s objection to 404(b) testimony); ECF

No. 140 (minutes of oral order denying Defendant’s motion to

strike); ECF No. 163, PageID #s 1997-2026 (trial transcript of

404(b) discussion regarding Ornellas’s testimony); ECF NO. 164,

PageID #s 2107-10 (trial transcript of 404(b) discussion

regarding Bonilla’s testimony).

           Berckmann now argues that the evidence should not have

been admitted to prove intent because assault of a spouse by

strangulation under 18 U.S.C. § 113(a)(8) is a general intent

offense, and Berckmann did not raise the issue of intent in his

defense.   He also argues that the prior acts were not

sufficiently similar to the charged conduct of strangulation

because the witnesses did not observe Berckmann choking or

strangling Fenton.   See ECF No. 206-1, PageID #s 2730-34.

           Berckmann raised this 404(b) argument during a hearing

on the Original Motion on August 6, 2018, and then included it

in his Amended Motion filed on August 14, 2018.    Having been

raised more than 14 days after the verdict, the argument is

untimely absent excusable neglect. 5   See Fed. R. Crim. P. 33(b);


5
  The Rule 404(b) argument cannot be considered “newly discovered
evidence” because information known by a defendant at the time
                                  19
Fed. R. Crim. P. 45(b)(1)(B); Fed. R. Crim. P. 33 Advisory

Committee Notes on 2005 Amendments.

           Berckmann argues that the Rule 404(b) argument “should

be deemed timely because it was filed at the first opportunity

by current defense counsel.”     ECF No. 206-1, PageID # 2723.

Berckmann notes that current counsel was appointed on May 17,

2018, and that the trial transcripts were not filed until June

4, 2018.   See id. at 2717-18.    He adds that it has taken “a

great deal of time” to review the filings and transcripts in

this case.   ECF No. 212, PageID # 2838.

           Berckmann’s reasons for the delay are unpersuasive.

As pointed out in the Government’s opposition, “there was

extensive litigation concerning the 404(b) issue at the motions-

in-limine phase and during trial in this case” that made

Berckmann acutely aware of the issue.     ECF No. 211, PageID #

2777 (citing ECF Nos. 37, 123, 136, 138, 140).     The Government

further notes that “this issue would have been obvious to

Defendant’s current counsel upon his review of the docket sheet

or pleadings, even without the transcripts.”     Id.   Even if the

trial transcripts were necessary to fully understand Rule 404(b)

issue, Berckmann’s current counsel had access to the transcripts


of trial does not constitute newly discovered evidence. See,
e.g., Harrington, 410 F.3d at 601 (discussing whether an
officer’s testimony at a preliminary hearing could be deemed
“newly discovered evidence” when the defendant was “present at
the preliminary hearing”).
                                  20
starting on June 4, 2018, yet did not mention the issue until a

hearing on August 6, 2018.    A two-month delay is “substantial,”

and Berckmann offers no explanation for the delay other than

asserting that the review of the case files was time-consuming.

See Harvest v. Castro, 531 F.3d 737, 747 (9th Cir. 2008)

(holding that a “substantial” delay of 64 days weighed against a

finding of excusable neglect).

            The court certainly understands that it can be

difficult for newly appointed counsel to become familiar with a

case, but that difficulty alone does not excuse significant

delays in bringing a motion for a new trial.    In applying the

Pioneer factors described earlier, the court finds that the

length of the delay and the reason for it weigh heavily against

a finding of excusable neglect.    The delay in raising the Rule

404(b) argument is not excused, and the argument is time-barred.

            The court notes that even if the Rule 404(b) argument

were timely, Berckmann would not be entitled to a new trial on

that basis.    The testimony regarding the Waikiki and New Jersey

incidents was admissible because it was probative as to the

intent elements that the Government needed to prove in its case

in chief.

            Count 1 accused Berckmann of intentionally assaulting

Fenton with a knife with intent to do bodily harm to her, in

violation of 18 U.S.C. § 113(a)(3), and Count 2 accused him of

                                  21
intentionally assaulting Fenton by strangling her, or attempting

to do so, in violation of 18 U.S.C. § 113(a)(8).   See ECF No.

146, PageID # 1255.   Both counts required proof of specific

intent.   As Berckmann concedes, Count 1 required proof of the

specific intent to do bodily harm to Fenton.   See ECF No. 220,

PageID #s 2888-89 (citing United States v. Decoteau, 642 F.

App’x 739, 741 (9th Cir. 2016)); see also 18 U.S.C.A. §

113(a)(3).   With respect to Count 2, Berckmann is correct that

actual assault by strangulation under 18 U.S.C. § 113(a)(8) is a

general intent crime.   See United States v. Lamott, 831 F.3d

1153 (9th Cir. 2016).   However, Count 2 included an attempt to

strangle Fenton, and attempt crimes are specific intent crimes.

See, e.g., United States v. Gracidas-Ulibarry, 231 F.3d 1188

(9th Cir. 2000) (“[W]e have held that Congress’ use of the term

‘attempts’ in a criminal statute manifested a requirement of

specific intent to commit the crime attempted, even when the

statute did not contain an explicit intent requirement.”); see

also 18 U.S.C. § 113(a)(8) (defining the crime as “[a]ssault of

a spouse . . . by strangling, suffocating, or attempting to

strangle or suffocate” (emphasis added)). 6


6
  The jury instructions regarding attempt to commit assault by
strangulation included a specific intent element: “First, [the
government must prove that] the defendant intended to commit
assault by strangulation . . . .” ECF No. 165, PageID # 2252.
Berckmann did not object to this language. See ECF No. 164,
PageID #s 2219-24.
                                22
          The testimony of the Waikiki and New Jersey incidents

was relevant to these intent elements, and the incidents were

sufficiently similar to the charged conduct.   Particularly

important to the court in deciding to admit the testimony was

that Fenton was the victim in each instance.   See, e.g., Hinton,

31 F.3d at 822 (9th Cir. 1994) (affirming the district court’s

admission of evidence of four previous assaults against a

defendant charged with assault with intent to commit murder

because “the charged and prior conduct were part of a pattern of

abuse involving the same victim and . . . similar modus

operandi”) (emphasis added).   The testimony was not introduced

to demonstrate that Berckmann had a propensity towards violent

behavior or towards assaulting women generally.   Rather, it was

introduced to demonstrate Berckmann’s intent to specifically

harm and strangle Fenton.   As the Government explains, without

such testimony, the jury could have concluded that Berckmann

“was joking, or intended to scare the victim short of hurting

her,” or that he “only meant to hold Ms. Fenton down and not

impede her breathing.”   ECF No. 218, PageID # 2879.

          In sum, Berckmann’s Rule 404(b) argument is untimely

raised as a ground for a new trial and, in any event, is not

supported.   Berckmann of course may timely raise the issue on

appeal.



                                23
V.        CONCLUSION.

          For the reasons discussed above, Berckmann’s motion

for new trial is DENIED.

          IT IS SO ORDERED.

          DATED: Honolulu, Hawaii, November 2, 2018.




                           /s/ Susan Oki Mollway

                           Susan Oki Mollway
                           United States District Judge


United States of America v. Matthew Berckmann, Cr. No. 17-00710
SOM; ORDER DENYING DEFENDANT’S MOTION FOR NEW TRIAL.




                                 24
